DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-10, and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim 1, the newly amended phrase “one or more wearable sensors operable to determine position and orientation data, acceleration data, pressure data, and temperature data…” in combination with the other elements of the claim, fails to be supported by the originally filed disclosure.  The claim language further requires a communications module and analysis of the data recited above; however, the claim recites the use of one or more wearable sensors.  Based on the disclosure as filed, it appears that each of the data points require individual wearable sensors, and a single wearable sensor cannot acquire a plurality of data points, as required by the rest of the claim.  Accordingly, it is required that the applicant indicate a plurality of wearable sensors operable to determine the data, in order to claim the further use and analysis of all the data points in the body of the claim – or specifically indicate where a wearable sensor can acquire/measure a plurality of data values, in order to overcome this rejection.
Claims 4-10 and 26 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-10, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. In claim 1, the newly amended phrase “one or more wearable sensors operable to determine position and orientation data, acceleration data, pressure data, and temperature data…” is unclear and confusing how only one or more wearable sensors are operable when the body of the claim requires all the data to be used in analysis.  If only one or more wearable sensors are required, then all the data points as required in the body of the claim would not be required to be analyzed unless the wearable sensors acquire a plurality of different data values. 
Claims 4-10 and 26 are rejected under the same rationale as being dependent upon claim 1 and its limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4-5, 10, & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Burich et al. (EP2682052A2) in view of Niemimaki (US 2013/0237882) further in view of Kranz (US 2016/0150958).
Regarding claim 1, Burich teaches a wearable heart rate monitor comprising: a heart rate detector operable to detect heart rate information (e.g. ¶¶ 122, 140, etc); one or more wearable sensors operable to determine position and orientation data, acceleration data, pressure data, and temperature data for the wearable heart rate monitor relative to a body feature or surface of a user (e.g. ¶¶ 138, 139, 144, 145, etc.); a housing configured to engage the body feature or surface in a manner that allows for heart rate detection (e.g. Fig. 5; ¶¶ 141, 146, 149, etc.); and a communication module configured to transmit the heart rate information, the position and orientation data, acceleration data, pressure data, and temperature data to a receiver (e.g. ¶¶ 128, 145)  to enable a computing device associated with the receiver to: determine whether the wearable heart rate monitor is aligned or misaligned with the body feature or surface based on the position and orientation data and determine whether the wearable heart rate monitor is a misfit or not depending on whether the heart rate monitor is moving or not moving based on the acceleration data and whether the wearable heart rate monitor is aligned or misaligned and whether the heart rate information is within a defined range (e.g. ¶¶ 272-274 – specifically where the sensor indicates that the sensor garment does not fit based on the acceleration data and orientation data and an alert is triggered or displayed accordingly). 
Burich fails to expressly disclose determining whether the heart rate detector is worn by the user based on features of the acceleration data compared to historical data including change in magnitude between acceleration vectors; however, in the same field of endeavor, Niemimaki discloses the use of acceleration vector analysis compared to historical data, in order to determine whether a device is worn by the user (e.g. ¶¶ 24).  
Burich in view of Niemimaki fail to expressly disclose determining whether the heart rate monitor is aligned based on the pressure data as claimed.  Kranz teaches the use of pressure sensors to ensure that the device is positioned on the body (e.g. ¶¶ 66, 71, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date, to incorporate the pressure sensor of Burich in view of Niemimaki, into the algorithm for determining the alignment of the monitor, in order to yield the predictable results of providing another metric to confirm the ideal placement for data acquisition.
Regarding claims 4-5, a signal output for signaling the user to the alignment or misalignment of the wearable device is disclosed, where the signal can be a visual signal (e.g. ¶¶ 274).
Regarding claim 10, the wearable heart rate monitor has a shape configured to allow the wearable heart rate monitor to be attached to a user’s chest in order to detect the heart rate information (e.g. ¶¶ 272).
Regarding claim 26, one or more of the wearable sensors includes accelerometer, gyroscope, etc as referenced above in Burich (e.g. ¶¶ 138, 139, 144, 145, etc).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Burich in view of Niemimaki, further in view of Kranz, further in view of US 2004/0059205 to Carlson et al. (hereinafter “Carlson”).  Burich in view of Niemimaki fails to expressly disclose a wearable heart rate monitor within the user’s ear or wrist.  In the same field of endeavor, Carlson discloses the use of a heart rate monitor capable of being placed within the user’s ear or wrist in order to provide additional data point locations for the patient (e.g. Fig. 3; ¶¶ 11).  It would have been an obvious design choice to one of ordinary skill in the art to add an additional ear or wrist sensor in order to provide the predictable results of enabling a .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



 /MICHAEL J D ABREU/ Primary Examiner, Art Unit 3792